TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00262-CV




                                       In re Charles Flentroy




                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              Charles Flentroy has petitioned this Court for a writ of mandamus to compel the

district court to act on his motion for a judgment nunc pro tunc in local cause number 3013664.

Flentroy seeks to have a deadly weapon finding removed from the judgment. Flentroy’s challenge

to this finding was rejected on direct appeal. See Flentroy v. State, No. 03-02-00624-CR (Tex.

App.—Austin Aug. 25, 2005, no pet.) (opinion on remand). The petition for writ of mandamus is

denied. See Tex. R. App. P. 52.8(a).



                                              __________________________________________

                                              David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Henson

Filed: August 13, 2007